Citation Nr: 1812874	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-31 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for an ear disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1996 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for March 21, 2017, in St. Petersburg, Florida.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on March 20, 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for an ear disability in May 2014.  In June 2014, he filed his notice of disagreement with the noncompensable rating assigned.  The Veteran was last afforded a VA examination for his ear disability in April 2014, almost four years ago.  In August 2015, the Veteran reported he was in constant pain and was never provided an audiological examination.  Given these statements, the Board concludes that a new examination is required to evaluate the current nature and severity of the Veteran's ear disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from June 2015 to the present. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected ear disability, to include an audiological examination.  The examiner should report any symptoms associated with the Veteran's ear disability, to include hearing loss, pain, vertigo, headache, etc.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

